Citation Nr: 0532991	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for right ear hearing loss. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a disability of the 
knees. 

4.  Entitlement to an increased (compensable) disability 
rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  He served in the Republic of Vietnam from June 23, 
1969 to August 10, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO denied service 
connection for a disability of the knees and PTSD.  By that 
same rating action, the RO declined to reopen a previously 
denied claim for service connection for right ear hearing 
loss.  The RO also continued a noncompensable evaluation 
assigned to the service-connected left ear hearing loss.  The 
veteran was informed of the RO's decision in September 2002, 
and he appealed to the Board. 

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the RO in Phoenix, 
Arizona. 

In a May 2003 statement to the RO, the veteran appears to 
have raised the issue of entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona.  A copy of 
the hearing transcript has been associated with the claims 
file. 

The issues of entitlement to service connection for PTSD and 
entitlement to an increased (compensable) disability rating 
for left ear hearing loss will be addressed in the remand 
following the order of the decision below.


FINDINGS OF FACT

1.  By a June 1991 rating decision, the RO denied service 
connection for right ear hearing loss; the veteran was 
notified of the denial, but did not initiate an appeal.

2.  The evidence received since the June 1991 rating decision 
includes evidence that is neither duplicative nor cumulative 
of evidence previously of record, relates to an unestablished 
fact, and raises a reasonable possibility of substantiating 
the underlying claim for service connection for right ear 
hearing loss.

3.  The veteran has right ear hearing loss that is related to 
noise exposure during his military service. 

4.  A disability of the knees was not present during the 
veteran's period of military service or for many years 
thereafter and is not related to his service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
appellant's claim for service connection for right ear 
hearing loss.  38 U.S.C.A. §§ 1110, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.156 (2005).

2.  Service connection for right ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).

3.  A disability of the knees was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110,  
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
May 2003 and September 2004.  In particular, the May 2003 
letter informed the veteran that to substantiate his service 
connection claims he must demonstrate that he has a current 
disability that is related to service.  The veteran was 
instructed to submit or identify evidence relevant to his 
claims, to include a statement from a doctor, private or VA.  
The letters advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including 
service/personnel medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  The veteran was told that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  In addition, the March 2005 supplemental 
statement of the case informed the veteran of the laws and 
regulations pertaining to new and material evidence claims, 
which became effective August 29, 2001.  Thus, the discussion 
contain in these letters, as well as the substance of 
information provided in the supplemental statement of the 
case, collectively furnished the veteran notice of the types 
of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claims for service 
connection.

Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the veteran's claims 
in August 2002, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

Regarding VA's duty to assist, service medical records, post-
service VA treatment and examination reports, statements and 
sworn hearing testimony of the veteran are of record.  Also, 
the veteran testified in support of his claims before the 
undersigned Veterans Law Judge at the RO in Phoenix, Arizona 
in August 2005.

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of service 
connection for a disability of the knees, the Board notes 
that 38 U.S.C. § 5103A(d) places a duty on VA to provide a 
medical opinion when such an opinion is necessary to make a 
decision on the veteran's claim for disability compensation.  
See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  
VA's duty to assist in this manner does not arise 
automatically.  VA's obligation under 38 U.S.C. § 5103A(d) to 
provide the veteran with a medical opinion is triggered only 
if the evidence of record demonstrates "some causal 
connection between his disability and his military service."  
Wells, 326 F.3d at 1384.  Here, the Board observes that while 
the record evidence does contain various diagnoses of current 
bilateral knee conditions, including medial compartmental 
degenerative joint disease, the veteran's service medical 
records do not reflect any subjective complaints or clinical 
findings of right or left knee pathology.  Thus, in the 
absence of a clinical account noted during the veteran's 
period of service, there exist no basis on which to request 
an opinion to address whether his current bilateral knee 
disabilities may be associated with his service.  
Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet.

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2005).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred or aggravated during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

II.  Analysis

1.  Right Ear Hearing Loss

The veteran contends that he has right ear hearing loss as a 
result of noise exposure during combat operations in the 
Republic of Vietnam.  He denied any post-service occupational 
noise exposure.

The veteran's claim for service connection for right ear 
hearing loss was originally denied by a rating decision dated 
in June 1991.  He did not appeal, and the decision thus 
became final.  38 C.F.R. §§ 20.300, 20.302 (1990).  The 
veteran requested that the claim be reopened in March 2002.  
The Board notes that 38 C.F.R. § 3.156(a) was amended in 
August 2001, and that amendment is applicable to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As such, the amended version of 38 C.F.R. § 
3.156(a) governs this case.

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the evidence of record at the time of 
the 1991 denial of the veteran's claim for service connection 
for right ear hearing loss consisted of the appellant's 
service personnel records, reflecting that he was stationed 
in the Republic of Vietnam from June 23, 1969 to August 10, 
1970, that he was assigned to A and B Battery, 6th Battalion, 
14th Artillery, and that his military occupational specialty 
was a cannoneer.  He was awarded the National Defense Service 
Medal, Republic of Vietnam Campaign Medal with two overseas 
bars and a marksman medal (MKM M-14).  Also of record in 1991 
were service medical records, which are negative for any 
clinical findings of right ear hearing loss for VA 
compensation purposes in accordance with 38 C.F.R. § 3.385 
(2005).  Also contained in the claims file at the time of the 
June 1991 decision were VA outpatient and examination 
reports, dating from November 1990 to May 1991, which 
included a May 1991 VA audiogram reflecting that the veteran 
did not have right ear hearing loss for VA compensation 
purposes in accordance with 
38 C.F.R. § 3.385.  

Since the June 1991 rating action, additional evidence 
includes, but is not limited to, a June 2002 VA audiogram, 
reflecting that the veteran had right ear hearing loss for VA 
compensation purposes in accordance with 38 C.F.R. § 3.385.  
In addition, the VA examiner, after a review of the claims 
file and the veteran's reported history of in-service noise 
exposure, concluded that it was reasonable to believe that 
exposure to blast over pressures from weapons significant 
enough to induce left ear hearing loss would also be 
significant enough to cause right ear inner ear trauma.  
Thus, as the newly submitted June 2002 VA audiogram relates 
to an unestablished fact, namely that the veteran has right 
ear hearing loss for VA compensation purposes that was 
induced by in-service noise exposure, the claim for service 
connection for right ear hearing loss is reopened.  38 C.F.R. 
§ 3.156(a).  Now, the Board must proceed to a merits-based 
analysis of the underlying claim of service connection for 
right ear hearing loss.

Under the laws administered by VA, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.  In that case, the Court agreed with 
the Secretary's position that service connection may be 
established if the record shows acoustic trauma in service 
such as due to noise exposure, audiometric test results 
showing an upward trend in auditory thresholds, post-service 
audiometric testing establishing current hearing loss 
constituting a disability under 38 C.F.R. § 3.385, and 
competent evidence relating current hearing loss disability 
to active service.  Id., at 159-60.

Based on a review of the record on appeal, and resolving 
reasonable doubt in favor of the veteran, the medical 
evidence establishes a current medical diagnosis of right ear 
hearing loss for VA compensation purposes in accordance with 
38 C.F.R. § 3.385.  While the VA examiner in June 
2002indicated that it was reasonable to believe that exposure 
to blast overpressures from weapons significant enough to 
induce left ear hearing loss would also be significant enough 
to cause right ear inner ear trauma, he ultimately concluded 
that the veteran's right ear hearing loss was not likely to 
have resulted from military noise exposure (the examiner 
noted that the veteran was already service-connected for left 
ear hearing loss).  Although the June 2002 VA examiner 
concluded that it was not likely that the veteran's right ear 
hearing loss resulted from military noise exposure, he also 
concluded that it was reasonable to believe that exposure to 
blast overpressures from weapons significant to induce left 
ear hearing loss would also be significant enough to cause 
right ear inner ear trauma.  While the June 2002's VA 
examiner's opinion is ambiguous as to the exact etiology of 
the veteran's right ear hearing loss, he does suggest that 
the same in-service trauma that caused the appellant's 
service-connected left ear hearing loss, would also produce 
right ear inner ear trauma.  Therefore, in resolving such 
ambiguity in the light most favor to the veteran, the Board 
determines that the evidence supports the grant of service 
connection for right ear hearing loss.  38 U.S.C.A. 
§ 5107(b); Brown v. Gardener, 513 U.S. 115, 118 (1994). 

2.  Bilateral Knee Disability

The record reflects that while the veteran contends that he 
sustained injuries to both knees in 1969, when he was blown 
from a tank during a fire fight, there is no indication 
whatsoever in the service medical records that these 
purported injuries were the initial onset of a chronic 
bilateral knee condition, to include arthritis.  In this 
regard, the service medical records are negative for any 
references to complaints, clinical findings or diagnosis 
pertinent to the knees.  In fact, when the veteran was 
examined in August 1970, for the purpose of separation from 
service, his lower extremities and musculoskeletal system 
were clinically evaluated as normal.  No defect or diagnosis 
relative to the knees was indicated; and the physical profile 
concerning the extremities was recorded as "1."  Moreover, 
there are no medical records from within one year after the 
veteran's separation pertaining to a disability of the knees, 
including arthritis.

In August 1991, the veteran was diagnosed with "status post 
contusion" of both knees and degenerative joint disease.  In 
May 2003, VA x-rays of both knees were interpreted as showing 
mild medial compartmental degenerative joint disease.  The 
same VA examiner entered a diagnosis of medial compartmental 
degenerative joint disease with likely degenerative meniscal 
tears.  The examiners, however, did not elaborate on whether 
the veteran's current bilateral knee disability, to include 
arthritis, was caused by a "status post contusion" 
sustained during service.  Although the veteran has reported 
a history of bilateral knee injuries that date back to 
service, the service medical records, as discussed above, do 
not contain any reference to subjective complaints, symptoms, 
or clinical findings involving the knees, and no residual 
disability of the knees was indicated at service discharge or 
within one year thereafter.  As such, the Board is not bound 
to accept, as competent, that portion of a medical diagnosis 
(or opinion) that is based on a history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  See Gover v. West, 12 Vet. App. 109 (1999).  
Hence, no competent or credible evidence has linked any 
chronic disability of the knees, to include arthritis, to the 
veteran's period of service or within one year after service.

Finally, the Board recognizes the lay statements that the 
veteran has submitted in support of his claim.  These 
statements cannot be accepted for the proposition that the 
veteran's disability of the knees were incurred in or 
aggravated by service.  A lay person, such as the veteran, is 
not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

As the record does not present any competent or credible 
evidence relating the veteran's current bilateral knee 
disability, including arthritis, to service, the Board 
determines that the evidence supports the finding that a 
disability of the knees was not shown during service or for 
many year thereafter, and that the current bilateral knee 
disability was not caused by any incident of service.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for a disability of the knees.  
The appeal is denied.


ORDER

Service connection for right ear hearing loss is granted. 

Service connection for a disability of the knees is denied. 


REMAND

Left Ear Hearing Loss

In view of the grant of service connection for right ear 
hearing loss, the Board finds that the issue of a compensable 
evaluation for left ear hearing loss should be returned to 
the RO for the assignment of a disability evaluation to 
reflect current impairment of the bilateral hearing loss in 
light of the expanded grant.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.87, Tables VI and VII (2005).

PTSD

The veteran contends, in essence, that he has PTSD as a 
result of traumatic events that occurred during his service 
as a cannoneer while stationed with the 6th Battalion, 14th 
Artillery Unit, First Field Force in the Republic of Vietnam.  
More specifically, he maintains that around June 1969, his 
unit received rocket attacks in the area of "Doc To," and 
that he saw a lieutenant (the veteran could not recall the 
individual's name) get his head blown off (see statement from 
the veteran to the RO, dated May 1, 2003).  

Service personnel records reflect that the veteran was 
stationed in The Republic of Vietnam from June 23, 1969 to 
August 10, 1970, that he was assigned to A and B Battery, 6th 
Battalion, 14th Artillery, and that his military occupational 
specialty was a cannoneer.   

The provisions of 38 C.F.R. § 3.304(f) (2005) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat. If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence. 
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the record does not indicate that the RO 
decided the question of whether the appellant engaged in 
combat. In addition, there is no indication that the RO 
considered the holdings of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen or Pentecost, supra.

It does not appear that the RO attempted to verify the 
stressor incidents described by the appellant by contacting 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  The appellant avers that 
his unit was subject to rocket attacks during his service in 
Vietnam.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

In view of the account given by the appellant of events that 
purportedly happened in service and because of the medical 
treatment that followed, the Board will ask for the RO to 
attempt to develop the record further.  Regardless of whether 
additional records are obtained, the appellant should be 
afforded a VA psychiatric examination to determine if any 
diagnosed PTSD is traceable to his period of active military 
duty in Vietnam.
In addition, during an August 2005 hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
since September 1990, he had sought treatment for his PTSD 
from the Hines and Westside VA Medical Centers (VAMC), both 
located in Chicago, Illinois, and from a private psychiatrist 
at the Benjamin Medical Clinic in Crown Point, Indiana.  
(Transcript (T.) at page (pg.) (8)).  As the treatment 
records from the Benjamin Medical Clinic might be relevant to 
the veteran's claim for service connection for PTSD, the RO 
should attempt to secure any such reports.  Regarding VA 
records, although outpatient records from a VA outpatient 
clinic in Crown Point, Indiana and the VAMC in Phoenix, 
Arizona, dating from May 2002 to May 2003, and November 2004 
to January 2005, respectively, are of record, clinical 
records from the Hines and Westside VAMCs are absent.  With 
regards to the VA records, as they may be pertinent to the 
veteran's claim for service connection for PTSD, an effort 
should be made to obtain them.  Bell v. Derwinski,
2 Vet. App. 611 (1992).

Finally, a November 2004 VA mental health outpatient report 
reflects that the veteran had applied for social security 
disabiity benefits one month previously (see VA outpatient 
report, dated November 8, 2004).  The Board notes that SSA 
disability records of unknown or uncertain content must be 
presumed pertinent to all pending VA compensation claims.  
Consequently the Board must defer action on the claim for 
service connection for PTSD.  VA must obtain all SSA records 
pertinent to the veteran's medical history.  38 C.F.R. § 
3.159(c)(2) (2004); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following

1.  The RO should also specifically 
obtain all clinical and treatment reports 
of the veteran from the VAMCs Hines and 
Westside, both located in Chicago, 
Illinois, dating from September 1990 to 
the present.  The RO should also attempt 
to secure all treatment reports from the 
Benjamin Medical Clinic in Crown Point, 
Indiana, as referenced in the August 2005 
hearing transcript (T. at pg. 8).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

2.  If the veteran has undergone a 
hearing at SSA for disability benefits, 
the RO should obtain any Social Security 
Administration medical records and any 
Administrative Law Judge or agency 
decision pertaining to the veteran's 
disability claim.

3.  The RO should attempt to verify the 
occurrence of the veteran's claimed 
stressors through official channels. The 
veteran should be asked to provide 
greater detail as to place and dates of 
the rocket attacks and fire fights on his 
unit. The USASCRUR and, if necessary the 
National Archives, should be provided 
copies of Information In Support of Claim 
for Service Connection for PTSD, received 
by the RO in April 2002, letter from the 
veteran to the RO, dated May 1, 2003, and 
service personnel records, and be 
requested to conduct a search of all of 
the available and appropriate sources, 
and provide any information, including 
unit histories and morning reports for 
Companies A and B, 6th Battalion, 14th 
Artillery, First Field Force, which might 
corroborate the appellant's stressors, 
more specifically the death of a 
"lieutenant" in June 1969 near "Doc 
To" and the veteran's unit's exposure to 
fire fights and rocket attacks (see May 
1, 2003 statement from the veteran to the 
RO).  Any information obtained should be 
associated with the claims file.  If the 
search efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.

4.  The RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.

5.  Thereafter, the RO should arrange for 
an examination of the appellant by a VA 
psychiatrist to determine whether PTSD is 
present, and, if so, whether it is 
traceable to any verified in-service 
stressor(s). Psychological testing 
conducted with a view toward determining 
whether the veteran experiences PTSD 
should be conducted.  The psychiatrist 
must review the claims folder.  The 
psychiatrist should conduct the 
examination with consideration of the 
criteria for diagnosing PTSD in mind.

If a diagnosis of PTSD is made, the 
examiner should specify the stressor(s) 
that caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  The examiner should 
also describe which stressor(s) the 
appellant re-experiences and how he re- 
experiences them.  If there are no 
stressors, or if PTSD is not found, that 
matter should also be specifically set 
forth.  A complete rationale for all 
opinions expressed must be provided.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains adverse 
to the veteran, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

7.  If the RO's determination on the 
requested adjudicative action regarding 
the claim for a compensable disability 
rating for bilateral hearing loss remains 
adverse to the veteran, the veteran 
should then be notified by letter which 
includes notification of his appellate 
rights.  38 C.F.R. § 3.103 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


